                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                         MDL 2724
PRICING ANTITRUST LITIGATION                           16-MD-2724

                                                       HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:

ALL ACTIONS


                                          ORDER

       AND NOW, this 14th day of November 2019, upon consideration of Defendants’ Motion

for a Stay Pending a Petition for a Writ of Mandamus [MDL Doc. No. 1144] and the opposition

thereto, and for the reasons stated in the accompanying Memorandum Opinion, it is hereby

ORDERED that the Motion is DENIED.

                                                         BY THE COURT:

                                                         /s/ Cynthia M. Rufe

                                                         _____________________
                                                         CYNTHIA M. RUFE, J.
